PER CURIAM.
Renita West appeals a final summary judgment in her slip-and-fall action which was granted in favor of Wal-Mart Stores, Inc., appellee. The record contains sufficient evidence of a dangerous condition to create genuine issues as to material facts regarding both whether a dangerous condition existed and whether Wal-Mart had constructive notice of the dangerous condition. See Reinhardt v. Winn-Dixie Stores, Inc., 791 So.2d 1226 (Fla. 5th DCA 2001). Accordingly, it was error to grant *508summary judgment; and we reverse and remand for further proceedings. On remand, the trial court shall determine whether the case shall be governed by Owens v. Publix Supermarkets, Inc., 802 So.2d 315 (Fla.2001) or section 768.0710, Florida Statutes (2002). See Whitworth v. Wal-Mart Stores, Inc., 805 So.2d 1106 (Fla. 1st DCA 2002); Bien-Aime v. Miami-Dade County, 816 So.2d 1176 (Fla. 3d DCA 2002); D'Aquisto v. Costco Wholesale Corp., 816 So.2d 1231 (Fla. 5th DCA 2002); Walker v. Winn-Dixie Stores, Inc., 821 So.2d 335 (Fla. 5th DCA 2002).
REVERSED and REMANDED for further proceedings consistent with this opinion.
ERVIN, BARFIELD AND Van NORTWICK, JJ., concur.